869 F.2d 593Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Richard HARRIS, Plaintiff-Appellant,v.Paul DAVIS, Warden, Baltimore City Jail;  CharlesFredericks, Records Supervisor, City Jail,Defendants-Appellees.
No. 88-7822.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 10, 1989.Decided:  Feb. 2, 1989.Rehearing and Rehearing In Banc Denied March 2, 1989.

Richard Harris, appellant pro se.
Before MURNAGHAN, ERVIN and WILKINS, Circuit Judges.
PER CURIAM:


1
Richard Harris, a Maryland inmate, appeals from the district court's order dismissing without prejudice his complaint filed pursuant to 42 U.S.C. Sec. 1983.  Harris sought damages for the defendants' failure to provide him a copy of a detainer which had been lodged against him when he was a pretrial detainee in the Baltimore City Jail.  The district court dismissed the suit because Harris failed to allege the violation of any federally secured right.  We affirm.


2
Section 1983 of Title 42, U.S.C., provides a remedy for violation of the Constitution or the laws of the United States;  the statute does not provide redress for the deprivation of rights secured solely under state law.  Harris has not demonstrated any federal entitlement to a copy of the detainer lodged against him, nor are we aware of any such entitlement.  Harris may have had a right to the detainer under Maryland law (see Md.Ann.Code art. 27, Sec. 617);  that right, however, was purely a matter of state law, the violation of which would not give rise to liability under Sec. 1983.  Accordingly, we affirm the order of the district court.


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
AFFIRMED.